By the Court,

Sutherland, J.
The general rule undoubtedly is, that bail must justify in double the amount contained in the writ, or in the order to hold to bail, if an order has been obtained; and the plaintiff may demand two bail. According to this rule, each of the'bail in this case would be required to justify in the sum of $90,000. Where the debt is large, this rule may operate, as has been suggested, oppressively, and it is the duty of the court to see that in the enforcement of their rales, oppression be avoided. The object of bail is the security of the plaintiff; and when that is attained, his claims are satisfied. The debt demanded is $30,000; the defendant offers bail in $35,000; and though the court -admit the general rule to be, that bail must be given in double the sum demanded or ordered ; yet, in cases where the debt is enormously large, they will exercise the discretion that belongs to them, and direct bail to be given in such sum as they deem reasonable, under the circumstances of the case. The court therefore order, in this case, that the bail justify by two or any greater number of persons, in the amount of $45,000 in the aggregate, and no more; and that the order of the recorder be modified accordingly.